         Case 2:19-cv-00624-MJH Document 37 Filed 09/09/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BESSEMER SYSTEM FEDERAL CREDIT )
UNION,                             )
                                   )
          Plaintiff,               )
                                   )                        Case No. 2:19-cv-00624-MJH
     vs.                           )
                                   )
FISERV SOLUTIONS, LLC, FISERV      )
SOLUTIONS, INC., and FISERV, INC., )
                                   )
          Defendants.              )

         DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S JURY DEMAND


               Defendants Fiserv Solutions, LLC (f/k/a Fiserv Solutions, Inc.) and Fiserv, Inc.

(together, “Defendants”), by and through their attorneys, respectfully move this Court for an

order striking Plaintiff Bessemer System Federal Credit Union’s (“Plaintiff”) demand for trial by

jury. In further support of this Motion, Defendants rely on the attached brief in support, the

pleadings and exhibits on file, the Federal Rules of Civil Procedure, and the Local Rules of this

Court. Defendants requested that Plaintiff withdraw its demand for trial by jury on September 3,

2019, but Plaintiff did not consent to the withdrawal.


               Defendants believe the parties’ agreement and controlling law unambiguously

support the relief requested in this Motion. Nevertheless, Defendants anticipate Plaintiff’s brief

in opposition to this Motion will require a response from Defendants to clarify relevant issues

and authority. Accordingly, Defendants respectfully request leave to file a reply brief in support

of this Motion within seven (7) days of service of Plaintiff’s response brief.
        Case 2:19-cv-00624-MJH Document 37 Filed 09/09/19 Page 2 of 3



Dated: September 9, 2019.

                                      Respectfully submitted,



                                      /s/ Timothy J. Patterson
                                      Efrem M. Grail (PA ID No. 81570)
                                      Brian C. Bevan (PA ID No. 307488)
                                      THE GRAIL LAW FIRM
                                      Koppers Building, 30th Floor
                                      436 Seventh Avenue
                                      Pittsburgh, PA 15219
                                      egrail@graillaw.com
                                      bbevan@graillaw.com
                                      (412) 227-2969

                                      Andrew J. Wronski (admitted pro hac vice)
                                      Timothy J. Patterson (admitted pro hac vice)
                                      FOLEY & LARDNER LLP
                                      777 East Wisconsin Avenue
                                      Milwaukee, WI 53202
                                      awronski@foley.com
                                      tjpatterson@foley.com
                                      (414) 271-2400

                                      Counsel for Fiserv Solutions, LLC and Fiserv,
                                      Inc.
         Case 2:19-cv-00624-MJH Document 37 Filed 09/09/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

               I, Timothy J. Patterson, hereby certify that a copy of the foregoing Motion to

Strike Plaintiff’s Jury Demand was served on the following counsel of record for Plaintiff via the

CM/ECF system this 9th day of September, 2019.



               Richard J. Parks
               Pietragallo, Gordon, Alfano,
               Bosick & Raspanti, LLP
               7 West State Street, Suite 100
               Sharon, PA 16146

               Charles J. Nerko
               Joel S. Forman
               VedderPrice P.C.
               1633 Broadway, 47th Floor
               New York, New York 10019
               Attorneys for Bessemer System Federal Credit Union


                                                 /s/ Timothy J. Patterson
                                                 Timothy J. Patterson
